  Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 1 of 8 PAGEID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         :       Case No.    2:19-cv-2279
                                                   :
                        Plaintiff,                 :
                                                   :
                      v.                           :
                                                   :
 ONE 2007 CHEVROLET TAHOE C1500,                   :       VERIFIED COMPLAINT FOR
 VIN 1GNEC13027R108342, WITH ALL                   :       FORFEITURE IN REM
 ATTACHMENTS THEREON,                              :
                                                   :
                        Defendant.                 :

                             ____________________________________

       Plaintiff, United States of America, by its undersigned counsel, alleges the following for

its action against the defendant in accordance with Supplemental Rule G(2) of the Federal Rules

of Civil Procedure.

                                     NATURE OF THE ACTION

       1.      This is a civil action in rem brought to enforce 21 U.S.C. § 881(a)(4), which

provides for the forfeiture to the United States of:

       All conveyances, including aircraft, vehicles, or vessels, which are used, or are
       intended for use, to transport, or in any manner facilitate the transportation, sale,
       receipt, possession, or concealment of . . . [controlled substances].

                                     THE DEFENDANT IN REM

       2.      The defendant is a tan 2007 Chevrolet Tahoe C1500, VIN 1GNEC13027R108342,

bearing Ohio Registration HBE2325, with all attachments thereon. Officers with the Ohio State

Highway Patrol (“OSHP”) and the Drug Enforcement Administration (“DEA”) seized the

defendant on or about December 12, 2018, following a traffic stop in Columbus, Ohio.           On or

about January 8, 2019, DEA transferred custody of the defendant to the United States Marshals
  Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 2 of 8 PAGEID #: 2



Service’s property custodian where it will remain during the pendency of this action.

                                 JURISDICTION AND VENUE

       3.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant under 21 U.S.C. § 881(a)(4).      This Court has jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345 and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       4.      This Court has in rem jurisdiction over the defendant under 28 U.S.C.

§ 1355(b)(1)(A) because acts and omissions giving rise to the forfeiture occurred in the Southern

District of Ohio.

       5.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1)(A) because acts and

omissions giving rise to the forfeiture occurred in the Southern District of Ohio and under 28

U.S.C. § 1395 because the defendant was found in the Southern District of Ohio.

                                   BASIS FOR FORFEITURE

       6.      The defendant is subject to forfeiture under 21 U.S.C. § 881(a)(4) because it was

used, or intended to be used, to transport or facilitate the transportation, sale, receipt, possession,

or concealment of a controlled substance, in violation of 21 U.S.C. § 841 or a conspiracy to commit

such offense in violation of 21 U.S.C. § 846.

                                               FACTS

       7.      On or about May 7, 2018, investigators with the DEA’s Cleveland, Ohio District

Office learned from a cooperating defendant (“CD”) that he/she previously had purchased

kilogram quantities of cocaine from two Mexican males and that he/she was selling the cocaine on

behalf of those males, one of whom the CD later identified as Jaime Renteria (“Renteria”).        The

CD stated that the males used phone number 614-648-3155 to conduct the cocaine business with




                                                  2
  Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 3 of 8 PAGEID #: 3



him/her.

         8.      A consent search of the CD’s cellular telephone revealed text messages between

the 614-648-3155 number and the CD that were consistent with drug trafficking. One such text

discussed payment for a previously purchased kilogram of cocaine.

         9.      On or about May 16, 2018, the CD told investigators that the Mexican males, using

a new telephone number (614-323-2002), contacted him/her to request payment for cocaine that

the CD previously had received. The investigators obtained an order allowing them to gather

precision location information for the phone (commonly called a “ping”) and determined that the

user of 614-323-2002 was located in the Columbus, Ohio area.     The Cleveland DEA investigators

provided the phone number and a description of the vehicle used by the Mexican males to the

DEA’s Columbus, Ohio District Office for further investigation.    The vehicle was described as a

tan Chevrolet Malibu, bearing Ohio registration HKR1794 (“Malibu”), which was registered to a

business in the Columbus, Ohio area.

         10.     The Columbus DEA investigators conducted surveillance based on the ping of 614-

323-2002 and discovered the Malibu parked in the garage at 4676 Grandover Drive, Columbus,

Ohio.    A database search linked Jaime Renteria with this location. Upon checking the Malibu’s

registration, DEA Special Agent Lance Jardot learned that the vehicle previously was registered

to Renteria at the Grandover Drive address.

         11.     While conducting surveillance of Renteria, the Columbus DEA investigators

attempted to follow him as he drove around the Columbus area.     Surveillance of Renteria proved

to be difficult because he drove indirect routes to different locations and made U-turns on main

roads.     Through training and experience, the DEA investigators know that drug traffickers often

drive in such a manner to determine if they are under surveillance and to thwart law enforcement




                                                 3
  Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 4 of 8 PAGEID #: 4



efforts to follow them with physical surveillance.

        12.    On or about December 12, 2018, investigators established surveillance in the area

of 3931 Rosette Drive, Grove City, Ohio. The investigators learned that Renteria had moved to

the Rosette Drive address.

        13.    At approximately 7:27 p.m. on or about December 12, 2018, while conducting

surveillance in the area of Rosette Drive, the DEA investigators saw a tan Chevrolet Tahoe, bearing

Ohio Registration HBE2325 (“Tahoe”), exit the residence’s garage and leave the area.         A check

of law enforcement databases revealed that the Tahoe was registered to Renteria at the Rosette

Drive location.   As the Tahoe left the area, investigators tried to follow the vehicle but were

unable to maintain visual contact.

        14.    At approximately 8:37 p.m., OSHP Trooper Mike Rucker (“Trooper Rucker”), in a

marked OSHP cruiser, located the Tahoe traveling eastbound on Morse Road in the Columbus,

Ohio area.

        15.    As Trooper Rucker followed the Tahoe, he observed the Tahoe commit marked

lane violations and initiated a traffic stop of the Tahoe as it turned left, northbound onto Karl Road

from Morse Road.     The Tahoe stopped for a few seconds and then continued north on Karl Road.

Trooper Rucker, with lights and sirens on, continued to follow the Tahoe northbound on Karl

Road.   Shortly thereafter, the Tahoe turned right, eastbound on Red Robin Road, traveled about

100 yards, and then stopped.

        16.    Trooper Rucker directed the driver, Renteria, and the passenger, Sotelo Carvajal

Carranza, to exit the Tahoe.    They were taken into custody without incident.    No other occupants

were found in the Tahoe.       While clearing the Tahoe, Trooper Rucker noted a strong odor of raw

marijuana about the vehicle.




                                                  4
  Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 5 of 8 PAGEID #: 5



         17.    At this time, DEA investigators and additional OSHP officers arrived on the scene.

Based on their training and experience, the officers know that when police attempt to stop drug

traffickers, they often will stop their vehicles briefly and then continue traveling to create time and

space for the purpose of removing evidence (i.e. narcotics and cellular telephones) from their

vehicles.

         18.    DEA Special Agent Nicholas Eichenlaub (“SA Eichenlaub”) and OSHP Trooper

Michael Wilson (“Trooper Wilson”) walked from where the Tahoe came to a final stop to where

the traffic stop was initiated.   While searching, SA Eichenlaub and Trooper Wilson located a

clear plastic sandwich bag in a mulch bed near the corner of Karl Road and Red Robin Road.

Inside the bag was a brown powder, suspected to be heroin, which was pressed into a rectangular

shape.    A second clear plastic bag was inside the bag and contained a white powder, suspected to

be fentanyl.   Nothing else was located.

         19.    As a result of the traffic stop, DEA located and seized a cellular telephone,

approximately $4,008.00 in United States currency, a piece of paper containing several telephone

numbers, and the Tahoe (the defendant).

         20.    On or about December 14, 2018, DEA field tested the pressed brown powder.         The

field test resulted in a positive reaction for the presence of heroin.

         21.    Following the traffic stop, the DEA obtained and executed a federal search and

seizure warrant (S.D. Ohio Case No. 2:18-mj-897) at the Rosette Drive residence.        As a result of

the search, agents located and seized assorted documents, approximately $60,010.00 in United

States currency, and a Beretta 9mm firearm.

         22.    On February 14, 2019, a federal grand jury sitting in Columbus, Ohio, returned a

one-count Indictment in Criminal Case No. 2:19-cr-039, charging Renteria and passenger Sotelo




                                                   5
  Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 6 of 8 PAGEID #: 6



Carvajal-Carranza with conspiracy to possess with intent to distribute more than one kilogram of

heroin, in violation of 21 U.S.C. § 846.

       23.     On May 15, 2019, Renteria entered a plea of guilty to the Indictment before

Magistrate Judge Norah McCann King.        During the hearing, the Statement of Facts, which was

read in open court and agreed to by Renteria, established that during the brief police pursuit on

December 12, 2018, Renteria threw a plastic bag containing approximately 100 grams of heroin

from the vehicle.

       24.     On or about March 4, 2019, the DEA received a claim from Renteria asserting an

interest in the defendant.

       25.     Based upon the foregoing facts, the United States asserts that the defendant was

used, or was intended to be used, to transport, or in any manner facilitate the transportation, sale,

receipt, possession, or concealment of a controlled substance, in violation of 21 U.S.C. § 841 or a

conspiracy to commit such offense in violation of 21 U.S.C. § 846, and is therefore subject to

forfeiture to the United States under 21 U.S.C. § 881(a)(4).

                                     CLAIM FOR RELIEF

       WHEREFORE, the plaintiff respectfully requests that:

       (a)     pursuant to Rule G(3)(b)(i), Supplemental Rules, the Clerk issue a warrant of arrest

in rem, directing the United States to arrest and seize the defendant and to retain the same in its

custody subject to further order of the Court;

       (b)     the Court, pursuant to Rule G(4), Supplemental Rules, direct the United States to

give notice to all persons and entities having an interest in the defendant to assert, in conformity

with the law, a statement of any interest they may have, including notice by publication on the

official government website, www.forfeiture.gov, for 30 consecutive days;




                                                 6
  Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 7 of 8 PAGEID #: 7



        (c)     the forfeiture of the defendant to the United States be confirmed, enforced, and

ordered by the Court;

        (d)     the Court thereafter order the United States to dispose of the defendant as provided

by law; and

        (e)     the Court award the United States all other relief to which it is entitled, including

the costs of this action.

                                                       Respectfully submitted,

                                                       BENJAMIN C. GLASSMAN
                                                       United States Attorney

                                                       s/Deborah D. Grimes
                                                       DEBORAH D. GRIMES (0078698)
                                                       Assistant United States Attorney
                                                       Attorney for Plaintiff
                                                       221 East Fourth Street, Suite 400
                                                       Cincinnati, Ohio 45202
                                                       (513) 684-3711 / Fax (513) 684-6385
                                                       Deborah.Grimes@usdoj.gov




                                                  7
Case: 2:19-cv-02279-ALM-EPD Doc #: 1 Filed: 05/31/19 Page: 8 of 8 PAGEID #: 8
                     Case: 2:19-cv-02279-ALM-EPD Doc #: 1-1 Filed: 05/31/19 Page: 1 of 1 PAGEID #: 9
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    One 2007 Chevrolet Tahoe C1500, VIN 1GNEC13027R108342, with
                                                                                                            All Attachments Thereon
    (b) County of Residence of First Listed Plaintiff             Franklin                                   County of Residence of First Listed Defendant Franklin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah D. Grimes, Assistant United States Attorney
221 E. Fourth Street, Suite 400
Cincinnati, Ohio 45202      (513) 684-3711

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Forfeiture pursuant to 21 U.S.C. § 881(a)(4)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                             CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  James L. Graham                                                                            DOCKET NUMBER              2:19-cr-039
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/31/2019                                                              s/Deborah D. Grimes
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
